MEMORANDUM **
Florito Penalosa Hugo, a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s (“IJ”) denial of his applications for a waiver of removal under 8 U.S.C. § 1227(a)(1)(H) and for voluntary departure. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We review constitutional claims de novo, Tovar-Landin v. Ashcroft, 361 F.3d 1164, 1166 (9th Cir.2004), and we dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the discretionary denial of Hugo’s request for a waiver of removal under 8 U.S.C. § 1227(a)(1)(H), see Spencer Enter., Inc. v. United States, 345 F.3d 683, 689-90 (9th Cir.2003) (holding that 8 U.S.C. § 1252(a)(2)(B)(ii) bars judicial review over decisions statutorily delegated to the pure discretion of the Attorney General), and the denial of Hugo’s request for voluntary departure, see Tovar-Landin, 361 F.3d at 1166.
Hugo’s contentions that the discretionary denial of his requests for a waiver of removal and for voluntary departure violated his due process rights are foreclosed by Tovar-Landin, 361 F.3d at 1167.
PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.